              Case 1:19-cr-00112-LO Document 160 Filed 09/13/19 Page 1 of 6 PageID# 805
AO 245B(Rev. 09/1 l)(VAED rev, 21 Sheel I - Judgment in a Criminal Case




                                           UNITED STATES DISTRICT COURT
                                                      Eastern District of Virginia
                                                             Alexandria Division

UNITED STATES OF AMERICA
                                    V.                                    Case Number: l:19CR112-002


BRANDON SOBOTTA                                                            USM Number:93123-083
                                                                           Defendant's Attorney: Joseph Flood. Esq.
Defendant.


                                            JUDGMENT IN A CRIMINAL CASE
    The defendant pleaded guilty to Count Nine.
   Accordingly, the defendant is adjudicated guilty of the following counts involving the indicated offenses.

Title and Section                      Nature of Offense                            Offense Class        Offense Ended       Count


21 U.S.C.§ 841(a)(1)                   Distribution of Cocaine                      Felony               September 25,2018   Nine

   On motion of the United States, the Court has dismissed the remaining counts in the superseding indictment(Count
One) as to defendant BRANDON SOBOTTA.

   As pronounced on September 13th, 2019, the defendant is sentenced as provided in pages 2 through 6 of this
Judgment, The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

   It is ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any change
of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment
are fully paid. If ordered to pay restitution, the defendant must notify the court and United Slates Anorney of material
changes in economic circumstances.

    Signed this 13th day of September. 2019.




                                                                          Liam O'Gradj
                                                                          United States DTsTrict Judge
Case 1:19-cr-00112-LO Document 160 Filed 09/13/19 Page 2 of 6 PageID# 806
Case 1:19-cr-00112-LO Document 160 Filed 09/13/19 Page 3 of 6 PageID# 807
Case 1:19-cr-00112-LO Document 160 Filed 09/13/19 Page 4 of 6 PageID# 808
Case 1:19-cr-00112-LO Document 160 Filed 09/13/19 Page 5 of 6 PageID# 809
Case 1:19-cr-00112-LO Document 160 Filed 09/13/19 Page 6 of 6 PageID# 810
